Citation Nr: 0515078	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to April 
1966.
  
This case comes before the Board of Veterans' Appeals (Board) 
from May 2003 and September 2003 rating decisions of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Competent medical evidence of record indicates that there 
is no etiological, or causal, relationship between the 
veteran's arthritis, prostate cancer, or hypertension, and 
active service.

2.  Medical evidence documenting diagnoses of arthritis, 
prostate cancer, and hypertension is dated decades after 
conclusion of active duty.  


CONCLUSION OF LAW

The criteria for service connection for arthritis, prostate 
cancer, and hypertension, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, service connection requires: (1) existence of a 
current disability; (2) existence of the disease or injury in 
service; and (3) a nexus between the current disability and 
any injury or disease incurred therein.  See, e.g., Pond v. 
West, 12 Vet. App. 341 (1999).  Service connection also may 
be granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. § 
3.303(d) (2004).  The application of 38 C.F.R. § 3.303 has an 
explicit condition that the veteran must have a current 
disability for the purposes of determining whether service 
connection is warranted.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (establishing service connection 
requires a relationship between a current disability and 
events in service or an injury or disease incurred therein).          

Service connection also may be warranted on a presumptive 
basis for certain diseases and disorders, including 
arthritis, cardiovascular-renal diseases including 
hypertension, and malignant tumors.  However, the evidence 
must disclose diagnosis of such disorder or disease and 
manifestation thereof to a degree of 10 percent or more 
within one year after discharge from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2004).

The Board has reviewed the entire record, including various 
written statements and argument submitted by the veteran 
and/or his counsel on the veteran's behalf.  Essentially, the 
key allegation in this case is that the veteran's prostate 
cancer, arthritis, and hypertension are attributable to 
exposure to certain chemicals, including Scopolamine, in 
service in connection with the veteran's participation in 
military medical research tests.  While the Board 
acknowledges this contention, any such nexus between chemical 
exposure and any of the three disorders or diseases claimed 
must be in the form of competent medical opinion or evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.).  It has been held that, where the issue 
involves medical causation, as is the case here, competent 
medical evidence is required to support the claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  
  
The veteran's service medical records include February 1964 
(induction) and March 1966 (separation) medical examination 
reports.  Nothing therein discloses complaints, symptoms, or 
other manifestations of medical problems that later were 
determined to have been related to cancer, arthritis, or 
hypertension.  They indicate no prostate problems or 
musculoskeletal abnormality.  The service medical records do 
disclose various blood pressure readings, but they do not 
indicate whether any such reading was determined to be 
abnormal or problematic so as to affect fitness for service.  
Clinical findings related to the genitourinary and 
musculoskeletal systems were deemed normal upon induction and 
separation.  It is noted that the separation medical 
examination report noted a blood pressure reading of 140/88; 
however, again, no notation was made then as to whether this 
reading was deemed abnormal, and the report further indicates 
that clinical findings for the heart and vascular system were 
deemed normal.         

The service medical records include a document titled "Test 
Identification," dated in June 1965, and it indicates that 
the veteran was one of six volunteer subjects in a test 
involving application of anticholinesterases agent on the 
forearm.  It further provides that "[r]ed blood cell 
cholinesterase . . . levels decreased to about 80-85% of 
control values after 12 hr.  One man was treated when his 
[cholinesterase] level decreased to 45% of control."  It is 
not specified whether the "one man" was the veteran or one 
of five other test participants.  

Another service medical record dated in May 1965 indicates 
that the veteran might have been exposed to Scopolamine.  
Some of the test participants reportedly received placebos, 
and it is not specified who received placebos and who was 
exposed to Scopolamine.  

Also included in the service medical records is a "Test 
Summary Form" dated in September 1965 and bearing the 
veteran's name at the top of the form, and listing seven 
tests (not specified as to what they entailed, as the lists, 
for the most part, uses abbreviations and numbers to identify 
the tests) apparently conducted or scheduled to be conducted 
between May and June 1965.  Scopolamine, however, is 
specifically listed for the second of seven tests, with a 
date of May 1965.  The Board notes, however, that this list 
is not conclusive evidence that the veteran was in fact a 
test subject for all tests listed, as the records do not 
otherwise disclose actual test results or findings pertaining 
to these tests to indicate that they were in fact completed 
and that the veteran had participated.  For instance, the 
veteran could have been slated to be in a pool of volunteer 
subjects for various tests, but not actually chosen to be in 
a particular sample testing group.  Again, it is not known 
what the abbreviations and numbers represent in terms of the 
types of drugs or agents tested, or even whether the seven 
listings involved the testing of seven different types of 
drugs or agents (or even a single agent, such as 
Scopolamine).  Indeed, these evidentiary gaps may not even be 
those that can be filled, as this information may not even be 
knowable, and the veteran himself has not specified in this 
claim what agent(s) to which he was exposed, other than 
Scopolamine, which he presumably learned about based upon a 
review of his service medical records.       

The veteran also submitted an Internet printout of a May 2003 
The Washington Post newspaper article concerning "Operation 
Whitecoat," in which military personnel reportedly served as 
volunteer subjects in the 1950s and 1960s for biological 
weapons testing involving various agents, such as sand-fly 
fever, Q fever, and equine encephalitis.  This article 
presumably was proffered to show that he likely was tested 
with such agent(s).  Whether the veteran in this case was in 
fact tested with such agent(s), or was a test subject for 
"Operation Whitecoat," is not shown in the record.                     

In any event, given the specific listing of Scopolamine in 
the "Test Summary Form," June 1965 "Test Identification" 
document, and lay evidence in the form of the veteran's 
statements supporting this claim, it is reasonable to 
conclude that the veteran probably had, at minimum, some 
exposure to Scopolamine as part of a military medical testing 
program.  For the purposes of evaluating this claim, the 
Board assumes that the veteran did in fact have some exposure 
to such agents between May and June 1965, but concludes below 
that, based upon the entire record, requisite nexus (medical 
determination as to a cause-effect link between such exposure 
and prostate cancer, arthritis, and/or hypertension) is not 
shown.         


First, a review of the post-service evidence of record 
reveals a large gap in time between active service (and thus, 
in-service chemical exposure, assuming it did occur) and 
relevant symptomatology or treatment associated with 
hypertension or blood pressure problems, prostate cancer, and 
arthritis.  The earliest evidence of prostate cancer is dated 
in 2002.  Private medical records disclose that the veteran 
was diagnosed with the disease in May 2002 and subsequent 
performance of a radical retropubic prostatectomy with 
bilateral pelvic lymph node dissection in July 2002.  The 
record does not disclose anything about whether malignancy 
recurred since the 2002 procedure; apparently this is not the 
case, as the veteran has not alleged as such and there are no 
medical records documenting additional cancer treatment after 
2002.     

Second, with respect to arthritis, the veteran merely stated 
that he has had arthritis beginning around 25 years ago and 
that it is "ongoing."  See March 2003 compensation benefits 
application.  Also, he does not specify as to what type of 
arthritis (such as degenerative, rheumatoid, or traumatic) he 
has had, or even which joints or body parts are affected by 
arthritis, but he did report that "knee scopes" were 
performed some time after service.  See veteran's responses 
in General Information Data Form, apparently provided to him 
by the RO.  

As for the post-service medical evidence of arthritis, 
various private medical records dated in the early to late 
1990s reveal complaints of joint pain in various parts of the 
body, to include low back and leg pain.  Other private 
medical records, dated within the last several years, reveal 
a history of degenerative disc disease and knee surgery.  A 
recent bone scan report also documents degenerative changes 
in the lumbosacral spine.  Thus, the earliest documented 
medical evidence of arthritic problems is dated some three 
decades after any chemical exposure, again, assuming it did 
occur.  None of these records reveals anything about the 
etiology of arthritis or degenerative changes in the spine.  
The medical evidence of record does not confirm arthritis had 
existed for 25 years as the veteran contends.  

As for hypertension, private medical records dated in the 
early to late 1990s document numerous blood pressure 
readings; records from the late 1990s indicate that the 
readings were deemed high.  Other medical records dated in 
the late 1990s forward document a diagnosis of hypertension.  
As with arthritis, no medical evidence documents the date on 
onset or etiology of hypertension.    

Given the veteran's claim that chemical exposure in service 
is the cause of hypertension, prostate cancer, and arthritis, 
and service records indicating that the veteran might have 
participated in medical testing, the RO obtained two C&P 
medical opinions pertinent to the claim.  The October 2003 
(genitourinary disorders) VA C&P medical opinion report (not 
based upon a physical examination of the veteran) provides a 
medical doctor's conclusion that "it is not likely" that 
arthritis or prostate cancer was caused by exposure to 
chemicals, including Scopolamine.  This opinion reportedly 
was based upon an assumption that the veteran was exposed to 
various chemicals, including Scopolamine, as well as other 
biological agents like sand-fly fever, Q fever, and equine 
encephalitis.  The examiner reportedly conducted a "very 
thorough" and "exhaustive" search of "reliable" and 
"physician oriented" Internet-based materials and reviewed 
relevant medical textbooks concerning the causes of prostate 
cancer and arthritis and 
long-term consequences of toxic irritants as asserted.  He 
found no materials documenting a link between exposure to 
such agents and prostate cancer or arthritis.  As for 
prostate cancer, its causes reportedly are unknown for the 
most part (one Internet source reportedly linked cadmium 
exposure to prostate cancer, but only remotely, and here, it 
is not even known whether the veteran had cadmium exposure, 
nor the veteran himself has so asserted).  The examiner 
concluded with a statement that there "appears to be no 
documented long term sequalae from [chemical exposure] that 
would specifically cause prostate cancer or arthritis."            

Given the foregoing, with respect to arthritis and prostate 
cancer, the lack of medical evidence of diagnosis thereof, 
plus evidence of manifestation to a minimum compensable 
degree within one year after discharge, precludes presumptive 
service connection.  

As for service connection for arthritis or prostate cancer on 
a direct basis, as discussed earlier, the record does not 
disclose evidence of specific injury to the musculoskeletal 
system or the prostate gland or the genitourinary system 
during service, or manifestation of arthritis or prostate 
cancer therein.  For the purposes of evaluation here, the 
Board has presumed chemical exposure, particularly with 
respect to Scopolamine, and competent C&P medical evidence 
indicates that there is no long-term sequelae associated with 
such exposure so as to result in prostate cancer or 
arthritis.  In this connection, the decades-long gap in time 
between discharge from active duty and diagnoses of prostate 
cancer and arthritis is highly probative evidence, which, 
viewed in the context of the whole record, disfavors the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a disorder or 
disease during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).  The record 
does not present competent medical evidence or opinion 
countering the C&P examiner's opinion which could call for 
further evidentiary development, or resolution of any 
reasonable doubt against service connection for either 
prostate cancer or arthritis in the veteran's favor.            
   
As for hypertension, the December 2003 VA C&P report (again, 
not based upon a physical examination of the veteran) 
provides a doctor's opinion that there likely is no nexus 
between exposure to Scopolamine and hypertension.  His 
rationale was based upon a thorough review of the veteran's 
claims folder and Internet-based materials well-respected in 
the medical community concerning the use of Scopolamine, 
which indicates that Scopolamine could cause transient 
elevation or lowering of blood pressure and elevation of 
heart rate (this perhaps explains why numerous blood pressure 
readings are documented in the service medical records; 
apparently, fluctuations in readings were being monitored) 
during acute exposure to the agent.  

However, the service medical records would suggest that, at 
most, the veteran underwent testing several times during a 
two-month period between May and June 1965, and there are 
three specific references to Scopolamine exposure (twice in 
May 1965; once in June 1965).  Thus, it is reasonable to 
conclude that the veteran's Scopolamine exposure was not 
acute or long-term.  However, even if the Board were to 
assume that the veteran had acute exposure to Scopolamine, 
the C&P examiner clearly states that he sees no basis to 
conclude that Scopolamine causes long-term, chronic 
hypertension even with acute exposure.  Thus, again, as with 
prostate cancer and arthritis, the significant gap in time 
between active duty (and more specifically, chemical exposure 
in mid-1965) and diagnosis of hypertension is highly 
probative evidence disfavoring the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).          
 
In consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  
With respect to the first three elements, VA sent the veteran 
a letter in March 2003, in advance of the issuance of the May 
2003 rating decision denying service connection for prostate 
cancer and arthritis, informing him of what kinds of evidence 
are needed to substantiate the claim (such as medical 
evidence documenting he has the disorders, treatment records, 
or relevant lay statements).  It also advised him that VA 
would assist in obtaining missing pertinent evidence if he 
provided sufficient information to do so, by, for example, 
providing names and addresses of doctors who treated him for 
the claimed disorders, or informing VA of the existence of 
pertinent records in the custody of a federal agency or other 
entities.  It also informed him that C&P examination would be 
conducted, or C&P medical opinion would be obtained, if 
deemed warranted.  The veteran was notified that he 
ultimately is responsible for substantiating his claim 
notwithstanding VA's duty to assist.  The letter also 
informed him that he could submit evidence on his own, rather 
than asking for VA assistance in obtaining evidence.  Thus, 
through this letter, the veteran received adequate notice of 
what evidence and information is needed to substantiate the 
prostate cancer and arthritis claims, and his and VA's 
respective claim development responsibilities.  
  
As for hypertension, in July 2003, shortly after the veteran 
filed his June 2003 service connection claim, the RO sent the 
veteran a letter substantially similar to that sent in March 
2003 for the prostate cancer and arthritis claims.  The 
letter listed what types of evidence would help substantiate 
the claim, and explained the veteran's and VA's respective 
claim development responsibilities.  This letter explained 
the status of the hypertension claim, and notified the 
veteran of the specific elements of a service connection 
claim.  

Moreover, a second July 2003 letter specific to the prostate 
cancer and arthritis claims was sent.  This letter 
supplemented the March 2003 letter by specifying what 
evidence had been obtained, what evidence VA is responsible 
for obtaining, the elements of a service connection claim, 
and what the veteran himself must do to substantiate the 
claim.     
  
As for the so-called fourth element, the Statement of the 
Case (SOC) covering the three issues included 38 C.F.R. 
§ 3.159 (2004), which states, among other things, that the 
veteran may submit any evidence in his possession pertinent 
to the claim.  

Under the circumstances, the Board is satisfied that the 
veteran has received fully-compliant notice of all four 
elements of a VCAA notice, even though the fourth element 
arguably is not required.  See VAOPGCPREC 1-2004, 69 Fed. 
Reg. 25,174 (May 5, 2004) (holding that the Court's statement 
in Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element is obiter dictum and not binding on VA).  

Moreover, after the issuance of the SOC, which clearly 
indicated the RO's continuing denial of the claim, the 
veteran and his counsel were on notice that an additional 60-
day period would be permitted to comment on the SOC or 
provide additional information.  Neither the veteran nor 
counsel submitted additional, new information or evidence to 
support the claim, but the veteran submitted a VA Form 9 to 
perfect an appeal, along with a written statement essentially 
repeating previous allegations.  Neither the veteran nor 
counsel indicated that relevant records exist, but are 
missing due to inadequate notice on VA's part.     

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was notified of his right to submit medical or lay 
evidence on his own.  The RO requested and obtained private 
medical records, including those of Methodist Hospital and 
Drs. Colan and Morton, in accordance with the veteran's 
statements concerning private treatment pertinent to the 
claim.  It also contacted the National Personnel Records 
Center and obtained the veteran's service medical records.  
The veteran also had an opportunity to give oral testimony, 
but declined to exercise his right to do so.   

The Board acknowledges the veteran's and counsel's apparent 
position that C&P nexus opinions obtained without a physical 
examination of the veteran are inadequate for rating purposes 
and are inconsistent with VA's duty to assist.  The Board 
does not agree.  As discussed earlier, the veteran is 
entitled to appropriate examination or medical opinion as 
deemed appropriate.  The regulations do not favor a physical 
examination over a medical opinion without a physical 
examination.  See 38 C.F.R. § 3.159(c)(4).  The physical 
examination of the veteran in this case could have resulted 
in additional, current diagnoses of the disorders or diseases 
claimed (that is, in addition to private medical records 
already of record indicating diagnoses).  In this case, 
however, the Board's discussion above essentially has 
conceded that he does have the claimed disabilities, or at 
least with respect to cancer, that he has had active 
malignancy.  Also, a contemporaneous physical examination of 
the veteran would not result in a conclusive finding that the 
veteran did in fact have chemical exposure many decades ago.  
In any event, the Board has presumed for the purposes of 
discussion in this decision that he had some exposure between 
May and June 1965.  The key missing evidence is medical 
opinion concerning nexus between such exposure and the 
claimed diseases or disorders.  The C&P examiner himself, who 
is a medical doctor, apparently has determined that a 
physical examination is not, under the facts of this case, 
necessary to render a nexus opinion.  The veteran and counsel 
apparently argue that a physical examination is warranted, 
but it is not explained, nor can the Board fathom why, a 
nexus opinion based upon expert medical knowledge and 
information and the veteran's history, under the facts of 
this case, would be unreliable, incompetent, or otherwise 
inadequate.  In addition, it is noted, again, that the 
veteran has had the opportunity to provide non-VA/C&P medical 
evidence or opinion on his own to strengthen his claim or 
counter the unfavorable C&P opinions, but he did not do so.  
Under the circumstances, the Board is satisfied that VA has 
complied with the duty-to-assist obligations of VCAA.  


ORDER

Service connection for prostate cancer, arthritis, and 
hypertension is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


